Exhibit 10.21

MAX CAPITAL GROUP LTD.

2008 STOCK INCENTIVE PLAN

[INCENTIVE] [NON-QUALIFIED] STOCK OPTION AGREEMENT

THIS AGREEMENT, made this ___ day of ___________, 200_ (the “Grant Date”), by
and between Max Capital Group Ltd. (the “Company”) and
[                        ] (the “Optionee”).

W I T N E S S E T H:

WHEREAS, pursuant to the Max Capital Group Ltd. 2008 Stock Incentive Plan, as
amended (the “Plan”), the Company desires to afford the Optionee the opportunity
to acquire, or enlarge, his/her ownership of the Company’s common shares, $1.00
par value per share (“Common Shares”), so that he/she may have a direct
proprietary interest in the Company’s success.

NOW, THEREFORE, in consideration of the covenants and agreements herein
contained, the parties hereto hereby agree as follows:

1. Grant of Option. Subject to the terms and conditions set forth herein and in
the Plan, the Company hereby grants to the Optionee, during the period
commencing on the date of this Agreement and ending on the close of business on
the day of the [tenth]1 anniversary of the date hereof (the “Termination Date”),
the right and option (the right to purchase any one Common Share hereunder being
an “Option”) to purchase from the Company, at a price of $_____ per share (the
“Option Price”), an aggregate of [            ] Common Shares (the “Option
Shares”).

2. Limitation on Exercise of Option. Subject to the terms and conditions set
forth herein and the Plan, the Optionee will be vested in ___% of the Options on
and after the _____ anniversary of the Grant Date and an additional ___% on each
of the ____________ anniversaries of the Grant Date (each such anniversary, a
“Vesting Date”); provided, that, except as otherwise provided herein, the
Optionee is then employed by the Company or any of its Subsidiaries.

3. Termination of Employment. Any Options held by the Optionee upon termination
of employment shall remain exercisable as follows, subject to the conditions set
forth in Section 4 hereof:

(a) Accelerated Vesting; Forfeiture. If the Optionee’s termination of employment
is due to death [or Retirement (as defined below)], or if the Optionee’s
employment is terminated by the Company for Disability (as defined below) or
without Cause (as defined in the Plan), by the Optionee for Good Reason (as
defined below), or upon the Company’s failure

 

1

Term must be 5 years if the Option is an Incentive Stock Option granted to a 10%
Shareholder.

 

1



--------------------------------------------------------------------------------

to renew the Optionee’s work permit if the Company does not offer the Optionee a
comparable position of employment by one of the Company’s Subsidiaries, 100% of
the Options shall vest as of the date of such termination; provided, that, with
respect to the failure to renew a work permit, if the failure by the Company or
its Subsidiary to obtain such work permit is directly or indirectly related to
any actions or omissions taken by the Optionee, as determined by the Company in
its sole discretion, then all unvested Options shall be immediately forfeited
upon the date of termination. If the Optionee’s termination of employment is for
any other reason (including, without limitation, a termination by the Company
for Cause), all unvested Options shall terminate on the date of termination.

(b) Post-Termination Excerise Period. If the Optionee’s termination of
employment is due to death [or Retirement], or if the Optionee’s employment is
terminated by the Company for Disability or without Cause, by the Optionee for
Good Reason, or upon the Company’s failure to renew the Optionee’s work permit
in Bermuda under the circumstances set forth above in Section 3(a), all vested
Options shall be exercisable by the Optionee or any prior transferee of the
Option or by the Optionee’s designated beneficiary, or, if none, the person(s)
to whom such Optionee’s rights under the Option are transferred by will or the
laws of descent and distribution for one (1) year following such termination of
employment (but in no event later than the Termination Date), and shall
thereafter terminate; [provided, that, any exercise of an Incentive Stock Option
beyond (a) three (3) months after the date of termination when the termination
is for any reason other than the Optionee’s death or Disability or (b) twelve
(12) months after the date of termination when the termination is for the
Optionee’s Disability will cause the Option to be deemed a Nonqualified Stock
Option and not an Incentive Stock Option.] If the Optionee’s termination of
employment is for any other reason other than on account of termination by the
Company for Cause, all vested Options, shall be exercisable for a period of 90
days following such termination of employment (but in no event beyond the term
of the Option), and shall thereafter terminate. An Optionee’s status as an
employee shall not be considered terminated in the case of a leave of absence
agreed to in writing by the Company (including, but not limited to, military and
sick leave); provided, that, such leave is for a period of not more than 90 days
or re-employment upon expiration of such leave is guaranteed by contract or
statute. If the Optionee’s employment is terminated by the Company for Cause,
both the unvested and vested portion of the Options shall terminate on the date
of termination.

(c) Certain Definitions. For purposes of this Agreement, “Disability” shall mean
termination upon 30 days’ notice in the event that the Optionee suffers a mental
or physical disability that shall have prevented him/her from performing his/her
material duties for a period of at least 120 consecutive days or 180
non-consecutive days within any 365 day period; provided, that, the Optionee
shall not have returned to full-time performance of his/her duties within 30
days following receipt of such notice. The Optionee shall have “Good Reason” to
terminate his/her employment within 30 days after the Optionee has knowledge of
the occurrence, without the Optionee’s written consent, of one of the following
events that has not been cured, if curable, within 30 days after a notice of
termination has been given by the Optionee to the Company or its Subsidiary, as
applicable: (i) any material and adverse change to the Optionee’s duties or
authority which are inconsistent with his/her title and position, (ii) a
material diminution of the Optionee’s title or position; (iii) a reduction of
the Optionee’s base salary; or (iv) any other reason which the Company
determines in its sole discretion to be a Good Reason; provided, however, that
if termination for “Good Reason” is defined in the Optionee’s

 

2



--------------------------------------------------------------------------------

employment agreement, the definition in the employment agreement shall apply for
purposes of this Section 3. [“Retirement” shall be defined as when the Optionee
retires from the Company or any Subsidiaries if the Optionee’s age is at least
55 and the Optionee has at least five consecutive years of service as an
employee of the Company or any Subsidiaries immediately prior to the termination
date.]

4. Method of Exercising Option.

(a) Payment of Option Price. Options, to the extent vested, may be exercised, in
whole or in part, by giving written notice of exercise to the Company specifying
the number of Common Shares to be purchased. Such notice shall be accompanied by
the payment in full of the Option Price. Such payment shall be made: (i) in
cash, (ii) by surrender of Common Shares owned by the holder of the Option that
are Mature Shares (as defined in the Plan), (iii) by means of a broker-assisted
“cashless exercise,” (iv) by a “net exercise” method whereby the Company
withholds from the delivery of Common Shares for which the Option was exercised
that number of Common Shares having a Fair Market Value equal to the aggregate
Option Price for the Common Shares for which the Option was exercised, or (v) by
a combination of any such methods.

(b) Tax Withholding. At the time of exercise, the Optionee shall pay to the
Company such amount as the Company deems necessary to satisfy its obligation, if
any, to withhold federal, state or local income or other taxes incurred by
reason of the exercise of Options granted hereunder. Such payment shall be made:
(i) in cash, (ii) by having the Company withhold from the delivery of Common
Shares for which the Option was exercised that number of Common Shares having a
Fair Market Value equal to the minimum withholding obligation, (iii) by
delivering Common Shares owned by the holder of the Option that are Mature
Shares, or (iv) by a combination of any such methods. For purposes hereof,
Common Shares shall be valued at Fair Market Value.

5. Issuance of Shares. Except as otherwise provided in the Plan, as promptly as
practical after receipt of such written notification of exercise and full
payment of the Option Price and any required income tax withholding, the Company
shall issue or transfer to the Optionee the number of Option Shares with respect
to which Options have been so exercised (less shares withheld for payment of the
Option Price and/or in satisfaction of tax withholding obligations, if any), and
shall deliver to the Optionee a certificate or certificates therefor, registered
in the Optionee’s name.

6. Company; Optionee.

(a) The term “Company” as used in this Agreement with reference to employment
shall include the Company and its Subsidiaries, as appropriate.

(b) Whenever the word “Optionee” is used in any provision of this Agreement
under circumstances where the provision should logically be construed to apply
to the beneficiaries, the executors, the administrators, or the person or
persons to whom the Options may be transferred by will or by the laws of descent
and distribution, the word “Optionee” shall be deemed to include such person or
persons.

 

3



--------------------------------------------------------------------------------

7. Non-Transferability. The Options are not transferable by the Optionee
otherwise than to a designated beneficiary upon death or by will or the laws of
descent and distribution, and are exercisable during the Optionee’s lifetime
only by him/her (or his or her legal representative in the event of incapacity).
No assignment or transfer of the Options, or of the rights represented thereby,
whether voluntary or involuntary, by operation of law or otherwise (except to a
designated beneficiary, upon death, by will or the laws of descent and
distribution), shall vest in the assignee or transferee any interest or right
herein whatsoever, but immediately upon such assignment or transfer the Options
shall terminate and become of no further effect.

8. Change in Control. Upon the occurrence of a Change in Control (as defined in
the Plan) that occurs following the one year anniversary of the Grant Date, all
outstanding Options shall automatically become vested and immediately
exercisable in full.

9. Rights as Shareholder. The Optionee or a transferee of the Options shall have
no rights as shareholder with respect to any Option Shares until he/she shall
have become the holder of record of such shares, and no adjustment shall be made
for dividends or distributions or other rights in respect of such Option Shares
for which the date on which shareholders of record are determined for purposes
of paying cash dividends on Common Shares is prior to the date upon which he/she
shall become the holder of record thereof.

10. Adjustments. The Options granted hereunder are subject to adjustment
pursuant to Section 12 of the Plan.

11. Compliance with Law. Notwithstanding any of the provisions hereof, the
Optionee hereby agrees that he/she will not exercise the Options, and that the
Company will not be obligated to issue or transfer any shares to the Optionee
hereunder, if the exercise hereof or the issuance or transfer of such shares
shall constitute a violation by the Optionee or the Company of any provisions of
any law or regulation of any governmental authority. Any determination in this
connection by the Committee shall be final, binding and conclusive. The Company
shall in no event be obliged to register any securities pursuant to the
Securities Act of 1933 (as now in effect or as hereafter amended) or to take any
other affirmative action in order to cause the exercise of the Options or the
issuance or transfer of shares pursuant thereto to comply with any law or
regulation of any governmental authority.

12. Notice. Every notice or other communication relating to this Agreement shall
be in writing, and shall be mailed to or delivered to the party for whom it is
intended at such address as may from time to time be designated by it in a
notice mailed or delivered to the other party as herein provided; provided,
that, unless and until some other address be so designated, all notices or
communications by the Optionee to the Company shall be mailed or delivered to
the Company at its principal executive office, and all notices or communications
by the Company to the Optionee may be given to the Optionee personally or may be
mailed to him/her at his/her address as recorded in the records of the Company.

13. [Incentive Stock Options][Non-Qualified Stock Options]. [The Options granted
hereunder are not intended to be incentive stock options within the meaning of
Section 422 of the Code.] [The Options granted hereunder are intended to be
incentive stock

 

4



--------------------------------------------------------------------------------

options within the meaning of Section 422 of the Code. The Company shall have no
liability to any Optionee or any other person if an Option designated as an
Incentive Stock Option fails to qualify as such at any time. If the Option is an
Incentive Stock Option, and if the Optionee sells or otherwise disposes of any
of the Option Shares acquired pursuant to the Incentive Stock Option on or
before the later of (a) the date two (2) years after the Grant Date, and (b) the
date one (1) year after transfer of such Option Shares to the Optionee upon
exercise of the Option, the Optionee shall immediately notify the Company in
writing of such disposition. In the event any such disposition causes the
Company to incur additional federal, state, or local tax withholding
obligations, the Optionee will satisfy any such obligations in cash or out of
the current wages or other compensation payable to the Optionee.]

14. Binding Effect. Subject to Section 7 hereof, this Agreement shall be binding
upon the heirs, executors, administrators and successors of the parties hereto.

15. Governing Law. This Agreement shall be construed and interpreted in
accordance with the laws of the State of New York without regard to its conflict
of law principles.

16. Plan. The terms and provisions of the Plan are incorporated herein by
reference, and the Optionee hereby acknowledges receiving a copy of the Plan. In
the event of a conflict or inconsistency between the terms and provisions of the
Plan and the provisions of this Agreement, the Plan shall govern and control.
All capitalized terms not defined herein shall have the meaning ascribed to them
as set forth in the Plan.

17. Interpretation. Any dispute regarding the interpretation of this Agreement
shall be submitted by the Optionee or the Company to the Committee for review.
The resolution of such a dispute by the Committee shall be binding on the
Company and the Optionee.

18. No Right to Continued Employment. Nothing in this Agreement shall be deemed
by implication or otherwise to impose any limitation on any right of the Company
to terminate the Optionee’s employment.

19. Section 409A Limitation. The Company shall have no liability to the Optionee
or any other person if an Option is determined to constitute “nonqualified
deferred compensation” within the meaning of Section 409A of the Code and the
terms of such Option do not satisfy the additional conditions applicable to
nonqualified deferred compensation under Section 409A of the Code.

20. [Non-Solicitation Agreement. By accepting the Options and as a condition
thereof, the Optionee agrees to comply with the Company’s following policies
with respect to non-solicitation: _________.]2

 

2

The Committee may include non-solicitation provisions in certain awards.

 

5



--------------------------------------------------------------------------------

21. Severability. Every provision of this Agreement is intended to be severable
and any illegal or invalid term shall not affect the validity or legality of the
remaining terms.

22. Headings. The headings of the Sections hereof are provided for convenience
only and are not to serve as a basis for interpretation of construction, and
shall not constitute a part of this Agreement.

23. Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall be deemed an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth below.

 

MAX CAPITAL GROUP LTD. By:       Name:   Title:   Date By:       Name:   Date:

 

6